Exhibit 10.2

--------------------------------------------------------------------------------





EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") executed this 23rd day of
September, 2015 with an effective date as of the ____ day of July 2015 (the
"Effective Date"), by and between ACTIVECARE, INC., a Delaware corporation
having its principal place of business in Salt Lake City, Utah (the "Company"),
and JAMES DALTON, a resident of Utah (the "Executive" and, together with the
Company, the "Parties").
R E C I T A L S:
WHEREAS, the Company has agreed to employ Executive in exchange for Executive's
compliance with the terms and conditions contained herein.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the covenants contained herein, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.            Definitions.  For purposes of this Agreement, all initially
capitalized words and phrases used in this Agreement have the following
meanings:
"Affiliate" shall mean, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
individual or entity.
"Agreement" shall have the meaning set forth in the introductory paragraph
above.
"Application" shall have the meaning set forth in Section 7.
"Base Salary" shall have the meaning set forth in Section 4.
"Board" shall mean the Board of Directors of the Company.
"Bonus" shall have the meaning set forth in Section 4.
"Business" shall mean the business of the Company, wherever located or operated,
involving the marketing of health diagnostic and monitoring services and
devices.
"Cause" shall mean that Executive has (a) continually and willfully failed to
substantially perform his duties to the Company (other than any such failure
resulting from incapacity due to physical or mental illness); or (b) been
grossly negligent in the discharge of his duties to the Company (in any case,
other than by reason of a Disability, physical or mental illness or analogous
condition); or (c) been convicted of or pled nolo contendere to a felony or a
misdemeanor with respect to which fraud or dishonesty is a material element; or
(d) materially breached any material Company policy or agreement with the
Company. provided, however, except for a failure, breach or refusal which, by
its nature, cannot reasonably be expected to be cured, the Executive shall have
thirty (30) business days from the delivery of written notice by the Company
within which to cure any acts constituting Cause.  For purposes of this
provision, no act or failure to act on the part of Executive shall be considered
"willful" unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive's action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and in the best interests of the Company. 
Termination of the Executive's employment shall not be deemed to be for Cause
unless and until the Company delivers to Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters (3/4) of the
Board (after reasonable written notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board),
finding that Executive has engaged in the conduct described in any of (a)-(d)
above.
1

--------------------------------------------------------------------------------

"Code" means the Internal Revenue Code of 1986, as amended.
"Company" shall have the meaning set forth in the introductory paragraph above.
"Confidential Information" means (a) information of the Company or any
Subsidiary thereof, to the extent not considered a Trade Secret under applicable
law, that (i) relates to the Business of the Company or any Subsidiary thereof;
(ii) possesses an element of value to the Company or any Subsidiary thereof;
(iii) is not generally known to the Company's competitors; and (iv) would damage
the Company, or any Subsidiary thereof, if disclosed, and (b) information of any
third party provided to the Company which the Company is obligated to treat as
confidential. Confidential Information includes, but is not limited to, future
business plans, the composition, description, schematic or design of products,
future products or equipment of the Company or any Subsidiary thereof,
communication systems, audio systems, system designs and related documentation,
advertising or marketing plans, information regarding independent contractors,
Employees, clients and Customers of the Company or any Subsidiary thereof, and
information concerning the Company's financial structure and methods and
procedures of operation.  Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of an unauthorized disclosure, has been independently developed and
disclosed by others without violating this Agreement or the legal rights of any
Party or otherwise enters the public domain through lawful means.
"Contact" means any interaction between Executive and a Customer which (a) takes
place in an effort to establish, maintain and/or further a business relationship
on behalf of the Company, or any Subsidiary thereof, and (b) occurs during the
last year of Executive's employment with the Company.
"Customer" means any person or entity to which the Company or any Subsidiary
thereof, has sold or has solicited to sell its products or services.
"Defense Costs" has the meaning set forth in Section 11.
"Disability" means a physical or mental condition entitling Executive to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries, or if no such plan exists, a "permanent and total disability"
(within the meaning of Code Section 22(e)(3)) or as determined by the Company in
accordance with applicable laws. Notwithstanding the foregoing, to the extent
that (i) any payment under this Agreement is payable solely upon the Executive's
Disability and (ii) such payment is treated as "deferred compensation" for
purposes of Code Section 409A, Disability shall have the meaning provided in
Section 1.409A-3(i)(4) of the Treasury Regulations.
2

--------------------------------------------------------------------------------

"Duties" means, solely for purposes of this Agreement, functioning as the
Company's President and Chief Executive Officer as specified in the attached
Exhibit A and the Company's Bylaws, and as prescribed by the Board from time to
time.
"Effective Date" shall have the meaning set forth in the introductory paragraph
above.
"Employee" means any person who (a) is employed by the Company, or any
Subsidiary thereof, at the time Executive's employment with the Company
terminates; (b) was employed by the Company, or any Subsidiary thereof, during
the last year of Executive's employment with the Company; or (c) is employed by
the Company, or any Subsidiary thereof, during the Restricted Period.
"Employment Period" shall have the meaning set forth in Section 3.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
"Executive" shall have the meaning set forth in the introductory paragraph
above.
 "Fiscal Year" shall mean the 12-month period ending September 30 each year or
such other period as the Company may hereafter elect as its Fiscal Year for
financial reporting purposes.
"Incentive Plans" means the Company's (i) 2010 Equity Compensation Plan, and
(ii) 2013 Equity Compensation Plan, each as amended from time to time.
"Licensed Materials" means any materials that Executive utilizes for the benefit
of the Company (or any Subsidiary thereof), or delivers to the Company or the
Company's Customers, which (a) do not constitute Work Product, (b) are created
by Executive or of which Executive is otherwise in lawful possession and (c)
Executive may lawfully utilize for the benefit of, or distribute to, the Company
or the Company's Customers.
"Parties" shall have the meaning set forth in the introductory paragraph above.
"Person" shall mean a "person" as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any Subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.
"Restricted Period" means the period of time encompassing Executive's employment
with the Company and eighteen (18) months after termination of Executive's
employment with the Company.
"Subsidiary" means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.
"Territory" means the continental United States.
3

--------------------------------------------------------------------------------

"Trade Secrets" means information of the Company (or any Subsidiary thereof),
and its licensors, suppliers, clients and Customers, without regard to form,
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans or a list of actual or
potential Customers or suppliers which is not commonly known by or available to
the public and which information (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (b) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.
"Work Product" means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs and/or works of
authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of Executive and artistic works, and (b) any subject matter
protected under patent, copyright, proprietary database, trademark, trade
secret, rights of publicity, confidential information or other property rights,
including all worldwide rights therein, that is or was conceived, created or
developed in whole or in part by Executive while employed by the Company and
that either (i) is created within the scope of Executive's employment; (ii) is
based on, results from or is suggested by any work performed within the scope of
Executive's employment and is directly or indirectly related to the Business of
the Company or a line of business that the Company may reasonably be interested
in pursuing; (iii) has been or will be paid for by the Company; or (iv) was
created or improved in whole or in part by using the Company's time, resources,
data, facilities or equipment.
2.            Employment and Duties.
(a)            The Company shall employ Executive as President and Chief
Executive Officer.  Executive shall perform all duties that are consistent with
this position and that may otherwise be assigned to Executive by the Board and
shall report directly to the Board from time to time.
(b)            Executive agrees to (i) devote all necessary working time
required of Executive's position; (ii) devote Executive's best efforts, skill
and energies to promote and advance the Business and/or interests of the Company
and its Subsidiaries; and (iii) fully perform Executive's obligations under this
Agreement.
(c)            During Executive's employment Executive may (i) engage in
community, charitable and educational activities; (ii) manage Executive's
personal investments; (iii) with prior written consent of a majority of the
Board (or a designated committee thereof), act as a consultant or advisor with
or without pay; and (iv) with prior written consent of a majority of the Board
(or a designated committee thereof), serve on corporate boards or committees of
up to two (2) public companies other than the Company and a reasonable number of
privately held companies including companies operated or controlled by the
Executive or a relative or family member of the Executive; provided, however,
that such activities do not conflict or interfere with the performance of
Executive's obligations under this Agreement or conflict with the interests of
the Company.
4

--------------------------------------------------------------------------------

(d)            Executive agrees to comply with the policies and procedures of
the Company as may be adopted and changed from time to time, including without
limitation, those described in the Company's employee handbook and Code of
Business Conduct and Ethics. If this Agreement conflicts with such policies or
procedures, this Agreement will control.
(e)            As an officer of the Company, Executive owes a duty of care and
loyalty to the Company as well as a duty to perform such duties in a manner that
is in the best interests of the Company.
3.            Term of Agreement.  The term of this Agreement shall be for a
period of one (1) year, commencing on the Effective Date and terminating on the
first anniversary of the Effective Date (the "Employment Period"), provided,
however, that the restrictive covenants applicable to and all post-termination
obligations of Executive contained in Section 6 of this Agreement shall survive
termination of this Agreement. 
4.            Compensation.  During the Employment Period, the compensation of
the Executive shall be as provided by this Section 4.
(a)            Signing Bonus.  Upon execution of this Agreement as of the
Effective Date, Company shall issue to the Executive 4,976,068 shares of the
Company's common stock (the "Common Stock"), of which 976,068 shall vest
immediately, along with 140 shares of the Company's Series G Management
Preferred Stock; all such shares to vest in 24 equal amounts over each month,
and shall vest immediately upon death, termination or a change in control.
(b)            Salary.  The Company shall pay Executive a monthly salary of
$40,000.
(c)            Member Bonuses.  During the Employment Period, Executive will be
eligible to receive bonuses (each a "Bonus") upon the achievement of certain
milestones up through and inclusive of December 31, 2015, at which time the
following formula shall be revisited:
(i)            300 shares of Common Stock for each new member under contract
with the Company for the September 2015 and December 2015 quarters.
(d)            Guarantees.  All guarantee investments into the Company by Mr.
Dalton shall be paid equally 15% of the guaranteed amount, payable in Common
Stock valued at $.30 per share.  Executive has made certain guarantees as listed
in Exhibit B attached hereto.  As of the date of this agreement, the share
issuance amounts as it relates to these guarantees equals 209,375 shares of
Common Stock which will be issued herewith.
(e)            Welfare Benefits. Company shall not pay any amounts for or
provide Executive and/or the Executive's family, as the case may be, any
benefits under welfare benefit plans, practices, policies and programs generally
provided by the Company (including without limitation, medical, prescription,
dental, disability, employee life, group life, dependent life, accidental death
and travel accident insurance plans and programs).
(f)            Expenses.  Executive shall be entitled to receive prompt
reimbursement for all reasonable employment-related expenses which are incurred
by the Executive.  The Executive shall be reimbursed upon the Company's receipt
of accountings in accordance with practices, policies and procedures applicable
to senior executives of the Company.  Executive may retain all frequent traveler
benefits accrued, including reimbursements as allowed by Company policy for the
use of such benefits for work-related corporate travel.
5

--------------------------------------------------------------------------------

(g)            Office and Support Staff.  Executive shall be entitled to an
office, furnishings, supplies, and other appointments, commensurate with the
position occupied by Executive, all of which shall be adequate for the
performance of the Executive's duties. Executive may hire staff to assist
Executive in his duties.  Executive may use furnished supplies and equipment for
reasonable non-business purposes.
5.            Termination.  This Agreement and Executive's employment may be
terminated by any of the following events:
(a)            Expiration of the Employment Period;
(b)            Mutual written agreement between Executive and the Company at any
time;
(c)            Executive's death;
(d)            Executive's Disability which renders Executive unable to perform
the essential functions of Executive's job even with reasonable accommodation;
or
(e)            By the Company for Cause.
6.            Executive's Post-Termination Obligations.
(a)            Return of Materials.  Upon the termination of Executive's
employment for any reason, Executive shall return to the Company all of the
Company's property, including, but not limited to, keys, passcards, credit
cards, customer lists, rolodexes, tapes, software, computer files, marketing and
sales materials and any other property, record, document or piece of equipment
belonging to the Company.
(b)            Set-Off.  If Executive has any outstanding obligations to the
Company upon the termination of Executive's employment for any reason, Executive
hereby authorizes the Company to deduct any amounts owed to the Company from
Executive's final paycheck and/or any amounts that would otherwise be due to
Executive, but only to the extent such set-off is made in accordance with
Treasury Regulation 1.409A-3(j)(4)(xiii).  No other set-off shall be permitted
under this Agreement.
(c)            Non-Disparagement. During Executive's employment and upon the
termination of Executive's employment with the Company for any reason, Executive
shall not make any disparaging or defamatory statements, whether written or
verbal, regarding the Company.
(d)            Restrictive Covenants. Executive acknowledges that the
restrictions contained in this Section 6 are reasonable and necessary to protect
the legitimate business interests of the Company and will not impair or infringe
upon Executive's right to work or earn a living after Executive's employment
with the Company terminates.
6

--------------------------------------------------------------------------------

(e)            Trade Secrets and Confidential Information.
(i)            Executive represents and warrants that Executive (A) is not
subject to any legal or contractual duty or agreement that would prevent or
prohibit Executive from performing the duties contemplated by this Agreement or
otherwise complying with this Agreement, and (B) is not in breach of any legal
or contractual duty or agreement, including any agreement concerning trade
secrets or confidential information owned by any other party.
(ii)            Executive agrees that Executive will not (A) use, disclose or
reverse engineer Trade Secrets or Confidential Information for any purpose other
than the Company's Business, except as authorized in writing by the Company; (B)
during Executive's employment with the Company, use, disclose or reverse
engineer (1) any confidential information or trade secrets of any former
employer or third party or (2) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (C) upon
Executive's resignation or termination with the Company (1) retain Trade Secrets
or Confidential Information, including any copies existing in any form
(including electronic form), which are in Executive's possession or control or
(2) destroy, delete or alter Trade Secrets or Confidential Information without
the Company's prior written consent.
(iii)            The obligations under this Section 6 shall remain in effect as
long as Trade Secrets and Confidential Information constitute trade secrets or
confidential information under applicable law.  The confidentiality, property
and proprietary rights protections available in this Agreement are in addition
to, and not exclusive of, any and all other rights to which the Company is
entitled under federal and state law, including, but not limited to, rights
provided under copyright laws, trade secret and confidential information laws
and laws concerning fiduciary duties.
(f)            Non-Competition.  During the Restricted Period, Executive agrees
that Executive shall not perform services which are substantially similar and/or
equivalent to the Duties, individually or on behalf of any person, firm,
partnership, association, business organization, corporation or entity engaged
in the Business within the Territory.  The Parties agree and acknowledge that
(i) the periods of restriction and Territory of restriction contained in this
Agreement are fair and reasonable in that they are reasonably required for the
protection of the Company and that the Territory is the area in which Executive
performs services for the Company and (ii) by having access to information
concerning Employees and actual or prospective Customers of the Company or any
of its Subsidiaries, Executive shall obtain a competitive advantage as to the
Company.
(g)            Non-Solicitation of Customers.  During the Restricted Period,
Executive will not, directly or indirectly, solicit any Customer of the Company
for the purpose of providing any goods or services competitive with the Business
within the Territory.  The restrictions set forth in this Section 6(g) apply
only to the Customers with whom Executive had Contact.
7

--------------------------------------------------------------------------------

(h)            Non-Recruitment of Employees.  During the Restricted Period,
Executive will not, directly or indirectly, solicit, recruit or induce any
Employee to (i) terminate his or her employment relationship with the Company or
any of its Subsidiaries or (ii) work for any other person or entity engaged in
the Business.
(i)            Resignation.  Upon the termination of Executive's employment with
the Company for any reason and upon the request of the Company, Executive shall
deliver to the Company a written resignation from all offices, membership on the
Board and fiduciary positions in which Executive serves for the Company and each
of its Subsidiaries and Affiliates.
7.            Work Product.  Executive's employment duties may include creating,
developing and/or inventing in areas directly or indirectly related to the
Business of the Company or to a line of business that the Company may reasonably
be interested in pursuing.  If ownership of all right, title and interest to the
legal rights in and to the Work Product will not vest exclusively in the
Company, then, without further consideration, Executive assigns all
presently-existing Work Product to the Company and agrees to assign, and
automatically assigns, all future Work Product to the Company.  The Company will
have the right to obtain, and hold in its own name, copyrights, patents, design
registrations, proprietary database rights, trademarks, rights of publicity and
any other protection available in the Work Product. At the Company's request,
Executive agrees to perform, during or after Executive's employment with the
Company, any acts to transfer, perfect and defend the Company's ownership of the
Work Product, including, but not limited to (a) executing all documents
(including a formal assignment to the Company) necessary for filing an
application or registration for protection of the Work Product (an
"Application"); (b) explaining the nature of the Work Product to persons
designated by the Company; (c) reviewing Applications and other related papers;
or (d) providing any other assistance reasonably required for the orderly
prosecution of Applications.  Executive agrees to provide the Company with a
written description of any Work Product in which Executive is involved (solely
or jointly with others) and the circumstances attendant to the creation of such
Work Product.
8.            License.  During Executive's employment and after Executive's
employment with the Company terminates, Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to (a) make, use,
sell, copy, perform, display, distribute or otherwise utilize copies of the
Licensed Materials; (b) prepare, use and distribute derivative works based upon
the Licensed Materials; and (c) authorize others to do the same.  Executive
shall notify the Company in writing of any Licensed Materials Executive delivers
to the Company.
9.            Release.  During Executive's employment and after Executive's
employment with the Company terminates, the Company may, upon receiving
Executive's prior written consent, which consent will not be unreasonably
withheld, use Executive's image, likeness, voice or other characteristics in the
Company's products or services.  Executive shall release the Company from any
causes of action that Executive may have arising out of the use, distribution,
adaptation, reproduction, broadcast or exhibition of such characteristics,
provided that the Company obtains Executive's prior written consent as described
herein.
8

--------------------------------------------------------------------------------

10.            Injunctive Relief.  Executive agrees that, if Executive breaches
Section 6 of this Agreement, (a) the Company would suffer irreparable harm; (b)
damages would be difficult to determine, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and (c) if the
Company seeks injunctive relief to enforce this Agreement, Executive hereby
waives and will not (i) assert any defense that the Company has an adequate
remedy at law with respect to the breach; (ii) require that the Company submit
proof of the economic value of any Trade Secret or Confidential Information; or
(iii) require the Company to post a bond or any other security.  Nothing
contained in this Agreement shall limit the Company's right to any other
remedies at law or in equity.
11.            Payment of Defense Costs.  If Executive is individually named as
a defendant in a lawsuit relating to or arising out of Executive's employment
with the Company, then the Company agrees to pay the reasonable attorneys' fees
and expenses Executive incurs in defending such lawsuit (the "Defense Costs"),
subject to the terms and conditions of any applicable directors' and officers'
insurance maintained by the Company.  The Company will not pay any damages or
any other sums or relief for which Executive is held personally liable.  If
Executive is held liable, then Executive agrees to reimburse the Company for all
Defense Costs the Company paid to Executive or on Executive's behalf.  The
Company's obligation under this Section 11 shall not apply to any claim or
lawsuit brought by the Company against Executive. Payment of the Defense Costs
shall be the Company's only obligation under this Section 11; provided, however,
that nothing in this Section 11 shall be construed to limit either Party's
rights or obligations under any indemnification agreement or the Company's
organizational documents, as applicable.
12.            Clawback.  Notwithstanding anything herein to the contrary, the
Executive agrees that incentive compensation, as defined under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and such regulations as
are promulgated thereunder from time to time ("Dodd-Frank"), payable to him
under the Company's Incentive Plans, this Agreement or any other plan,
arrangement or program established or maintained by the Company shall be subject
to any clawback policy adopted or implemented by the Company in respect of
Dodd-Frank, or in respect of any other applicable law or regulation.
13.            Severability.  The provisions of this Agreement are severable. 
If any provision of this Agreement is determined to be unenforceable, in whole
or in part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law.  If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable.  The remaining provisions and any partially enforceable
provisions shall remain in full force and effect.
14.            Attorneys' Fees.  In the event of litigation relating to this
Agreement, the prevailing Party shall be entitled to recover attorneys' fees and
costs of litigation in addition to all other remedies available at law or in
equity.
15.            Waiver.  Either Party's failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision.  Either
Party's waiver of any breach of this Agreement shall not act as a waiver of any
other breach.
9

--------------------------------------------------------------------------------

16.            Entire Agreement.  This Agreement, together with the New Option
Agreement, constitutes the entire agreement between the Parties concerning the
subject matter of this Agreement.  This Agreement supersedes any prior
communications, agreements or understandings, whether oral or written, between
the Parties relating to the subject matter of this Agreement, including without
limitation the Prior Agreement.  Other than the terms of this Agreement, no
other representation, promise or agreement has been made with Executive to cause
Executive to sign this Agreement.
17.            Amendments.  This Agreement may not be amended or modified except
in a writing signed by both Parties.
18.            Successors and Assigns.  This Agreement shall be assignable to,
and shall inure to the benefit of, the Company's successors and assigns,
including, without limitation, successors through merger, name change,
consolidation or sale of a majority of the Company's stock or assets and shall
be binding upon Executive. Executive shall not have the right to assign
Executive's rights or obligations under this Agreement.  The covenants contained
in Section 8 of this Agreement shall survive the termination of Executive's
employment with the Company, regardless of which Party causes the termination or
the reason for the termination.
19.            Governing Law.  The laws of the State of Utah shall govern this
Agreement. If Utah's conflict of law rules would apply another state's laws, the
Parties agree that Utah law shall still govern.
20.            No Strict Construction.  If there is a dispute about the language
of this Agreement, the fact that one Party drafted this Agreement shall not be
considered in its interpretation.
21.            Notices.  Whenever any notice is required, it shall be given in
writing addressed as follows:
If to the Company:
ACTIVECARE, INC.
 
1365 West Business Park Drive
Orem, UT 84058
 
 
 
 
If to the Executive:
James Dalton, at Executive's most recent address on the records of the Company

Notice shall be deemed given and effective when deposited in the U.S. mail, sent
to the receiving Party by electronic means or when actually received.  Either
Party may change the address to which notices shall be delivered or mailed by
notifying the other Party of such change in accordance with this Section.
22.            Consent to Jurisdiction and Venue.  Executive agrees that any
claim arising out of or relating to this Agreement shall be brought in a state
or federal court of competent jurisdiction in Utah.  Executive consents to the
personal jurisdiction of the state and/or federal courts located in Utah. 
Executive waives (a) any objection to jurisdiction or venue, or (b) any defense
claiming lack of jurisdiction or improper venue in any action brought in such
courts.
10

--------------------------------------------------------------------------------

23.            Affirmation.  Executive acknowledges that Executive has carefully
read this Agreement, Executive knows and understands its terms and conditions
and Executive has had the opportunity to ask the Company any questions Executive
may have had prior to signing this Agreement.
24.            Tax Responsibilities.  Should executive receive compensation
through payroll, all tax responsibility shall be paid through such services as
Company regularly employs.  However, should Executive receive compensation
outside of payroll, he individually shall be responsible for all tax
ramifications associated with such compensation.


11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
written above.

     
ACTIVECARE, INC.,
 
a Delaware corporation
 
 
   
 
By: ______________________________ 
 
 
 
Name: ___________________________
 
   
 Title: ____________________________
 
 
   
 
JAMES DALTON,
 
an individual
 
 
   
 
 
 
James Dalton



12

--------------------------------------------------------------------------------

EXHIBIT A
Responsibilities and Authority of President and Chief Executive Officer (CEO)


·
Overall strategic planning, corporate direction and implementation of strategic
plan. 
   
·
General deployment of corporate assets. 
   
·
Hiring of Company officers and other employees. 
     
o
Establishment of incentive programs for Company officers and employees.
       
o
Approves capital expenditures for budget categories (as approved by the Board)
or up to $50,000 if not included in annual budget.
     
·
Approval of major Company Policies and Procedures and exceptions to the same. 
   
·
Interfaces with stock brokerages. 
   
·
Approval of all corporate communications. 
   
·
Assures compliance with all applicable laws and regulations
(domestic/international) pertinent to the Company. 
   
·
Review and Approval of all legal agreements to which the Company is a party. 
     
o
Represents Company in strategic business transactions subject to the approval of
the Board.
     
·
Management Team Chair. 
   
·
Oversees implementation and compliance with Quality Systems. 



13

--------------------------------------------------------------------------------







EXHIBIT B
Guarantees




James Dalton, as of the date of this agreement, has the following guarantees
outstanding:


Party
 
Amount
   
% of Guarantee
                   
Factor (Rafi)
 
$
250,000
     
50
%
                         
Factor (Rafi)
 
$
250,000
     
50
%
                         
Factor (Rafi)
 
$
337,500
     
50
%
                         
Total Personally Guaranteed: $418,750
                                         
15% shall be paid in total between all signees, payable in shares at
$.30          
                                           
Party
 
Amount
   
Compensation
   
Shares Issued
                       
Factor (Rafi)
 
$
250,000
     
7.5
%
   
62,500
                           
Factor (Rafi)
 
$
250,000
     
7.5
%
   
62,500
                           
Factor (Rafi)
 
$
337,500
     
7.5
%
   
84,375
                           
Total Issuance
                   
209,375
 

 
 


14

--------------------------------------------------------------------------------

 
 